                Case: 18-14388       Doc: 40     Filed: 02/11/20     Page: 1 of 2



Dated: February 11, 2020

The following is ORDERED:




               IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

    IN RE:
                                                                Case No. 18-14388-SAH
    MELODY NAKINA LEWIS,                                              (Chapter 7)
                                           Debtor

Order Granting Trustee’s Motion for Order Approving Compromise of
                     Controversy with Debtor
         Trustee’s Motion for Order Approving Compromise of Controversy with Debtor comes
on for consideration. Based upon the Chapter 7 Trustee’s representations, the Court finds as
follows:

            On January 16, 2020, the Chapter 7 Trustee filed Trustee’s Motion for Order
             Approving Compromise of Controversy with Debtor (Doc. 34) for the approval of a
             compromise between Trustee and Debtor, all as more fully described in the motion;
            Under the terms of the motion to compromise, Trustee and Debtors will split the net
             recovery1 from Debtor’s transvaginal mesh claim, all as more fully described in the
             motion; and
            The motion to compromise was properly served on all parties in interest on January
             16, 2020, in accordance with Local Bankruptcy Rule 9007-1; the last date for filing
             objections was February 6, 2020; said date has passed with no objection thereto being
             served and filed; and therefore, the motion should be, and hereby is, granted.
IT IS SO ORDERED.

1
 The “net recovery” will be the amount that is paid into Debtor’s bankruptcy estate after the
deduction of attorneys’ fees and expenses by the attorneys and claim administrators handling
Debtors’ transvaginal mesh claim.
                Case: 18-14388        Doc: 40      Filed: 02/11/20      Page: 2 of 2



The findings of fact in this Order are based upon representations of counsel. Local Rule 9013(i)(3)
                                           ###

Signature page to Order on Motion to Compromise, Case No. 18-14388.

APPROVED:


 s/ Kevin M. Coffey                                   s/ Stephen A Harry
 Kevin M. Coffey (OBA# 11791)                         Stephen A Harry, OBA # 20499
 HARRIS & COFFEY, PLLC                                3030 NW Expressway, Suite 200
 435 N. Walker, Suite 202                             Oklahoma City, OK 73112
 Oklahoma City, OK 73102                              (405) 694-4353—telephone
 405/235-1497                                         (405) 214-1486—facsimile
 Fax: 405.606-7446                                    stephenaharry@sahlawoffice.com
 kevin@harrisandcoffey.com
                                                      Attorney for Debtor, Melody Lewis
 Chapter 7 Trustee




                                                  2
